 



Exhibit 10.1
MAX & ERMA’S RESTAURANTS, INC.
[INCENTIVE/NON-STATUTORY] STOCK OPTION AGREEMENT
UNDER THE
2007 STOCK INCENTIVE PLAN
     Max & Erma’s Restaurants, Inc. (the “Company”) hereby grants, effective
this ___day of ___, 20___(the “Effective Date”) to (the “Optionee”) an option to
purchase                                                  shares of its common
stock, $.10 par value (the “Option Shares”), at a price of $  per share pursuant
to the Company’s 2007 Stock Incentive Plan (the “Plan”), subject to the
following:
     1. RELATIONSHIP TO THE PLAN. This option is granted pursuant to the Plan,
and is in all respects subject to the terms, provisions and definitions of the
Plan and any amendments thereto. The Optionee acknowledges receipt of a copy of
the Plan and represents that he or she is familiar with the terms and conditions
thereof. The Optionee accepts this option subject to all the terms and
provisions of the Plan (including without limitation provisions relating to
nontransferability, exercise of the option, sale of the option shares,
termination of the option, adjustment of the number of shares subject to the
option, and the exercise price of the option). The Optionee further agrees that
all decisions and interpretations made by the Compensation Committee (the
“Committee”), as established under the Plan, and as from time to time
constituted, are final, binding, and conclusive upon the Optionee and his or her
heirs. This option [is/is not] an Incentive Stock Option under the Plan.
     2. TIME OF EXERCISE. This option may be exercised, from time to time, in
full or in part, by the Optionee to the extent the option is vested based upon
[                                                             ] (the “Vested
Percentage”) and remains exercisable (subject to the provisions herein and the
Plan) until it has been exercised as to all of the Option Shares or the
[___anniversary of the Effective Date], whichever occurs first. The Optionee is
entitled to exercise this option to the extent of the percentage of, and not to
exceed in the aggregate, the maximum number of the Option Shares, based upon the
Vested Percentage, from time to time, as determined in accordance with the
following schedule:

      Time After   Total the Effective Date   Vested Percentage  

Notwithstanding the foregoing, this option may not be exercised unless (i) the
Option Shares are registered under the Securities Act of 1933, as amended, and
are registered or qualified under applicable state securities or “blue sky”
laws, or (ii) the Company has received an opinion of counsel to the Company to
the effect that the option may be exercised and Option Shares may be issued by
the Company pursuant thereto without such registration or qualification. If this
option is not otherwise exercisable by reason of the foregoing sentence, the
Company will take reasonable steps to comply with applicable state and federal
securities laws in connection with such issuance.
     3. METHODS OF EXERCISE. This option is exercisable by delivery to the
Company of written notice of exercise which specifies the number of shares to be
purchased and the election of the method of payment therefor, which will be one
of the methods of payment specified in Section 11(c) of the Plan. If payment is
other than payment in full in cash, the method of payment is subject to the
consent of the Committee. Upon receipt of payment for the shares to be purchased
pursuant to the option or, if applicable, the shares to be delivered pursuant to
the election of an alternative payment method, the Company will deliver or cause
to be delivered to the Optionee, to any other person exercising this option, or
to a broker or dealer if the method of payment specified in clause (v) of
Section 11(c) of the Plan is elected, a certificate or certificates for the
number of shares with respect to which this option is being exercised,
registered in the name of the Optionee or other person exercising the option, or
if appropriate, in the name of such broker or dealer; provided, however, that if
any law or regulation or order of the Securities and Exchange Commission or
other body having jurisdiction over the exercise of this option will require the
Company or Optionee (or other person exercising this option) to take any action
in connection with the shares then being purchased, the delivery of the
certificate or certificates for such shares may be delayed for the period
necessary to take and complete such action.

22



--------------------------------------------------------------------------------



 



     4. ACQUISITION FOR INVESTMENT. This option is granted on the condition that
the acquisition of the Option Shares hereunder will be for the account of the
Optionee (or other person exercising this option) for investment purposes and
not with a view to resale or distribution, except that such condition will be
inoperative if the Option Shares are registered under the Securities Act of
1933, as amended, or if in the opinion of counsel for the Company such shares
may be resold without registration. At the time of any exercise of the option,
the Optionee (or other person exercising this option) will execute such further
agreements as the Company may require to implement the foregoing condition and
to acknowledge the Optionee’s (or such other person’s) familiarity with
restrictions on the resale of the Option Shares under applicable securities
laws.
     5. DISPOSITION OF SHARES. The Optionee or any other person who may exercise
this option will notify the Company within seven (7) days of any sale or other
transfer of any Option Shares, and the Company may place a legend on the Option
Shares to such effect. If any class of equity securities of the Company is
registered pursuant to section 12 of the Securities Exchange Act of 1934, as
amended, and the Optionee or any other person who may exercise this option is
subject to section 16 of that Act by virtue of such Optionee’s or person’s
relationship to the Company, the Optionee or other person exercising this option
agrees not to sell or otherwise dispose of any Option Shares unless at least six
(6) months have elapsed from the Effective Date.
     6. WITHHOLDING. As a condition to the issuance of any of the Option Shares
under this option, Optionee or any person who may exercise this option
authorizes the Company to withhold in accordance with applicable law from any
salary, wages or other compensation for services payable by the Company to or
with respect to Optionee any and all taxes required to be withheld by the
Company under federal, state or local law as a result of such Optionee’s or such
person’s receipt or disposition of Option Shares purchased under this option.
If, for any reason, the Company is unable to withhold all or any portion of the
amount required to be withheld, Optionee (or any person who may exercise this
option) agrees to pay to the Company upon exercise of this option an amount
equal to the withholding required to be made less the amount actually withheld
by the Company.
     7. GENERAL. This Agreement will be construed as a contract under the laws
of the State of Ohio without reference to Ohio’s choice of law rules. It may be
executed in several counterparts, all of which will constitute one Agreement. It
will bind and, subject to the terms of the Plan, benefit the parties and their
respective successors, assigns, and legal representatives.
     IN WITNESS WHEREOF, the Company and the Optionee have executed this
Agreement as of the date first above written.

     
OPTIONEE:
  MAX & ERMA’S RESTAURANTS, INC.
 
   
 
  By:      

23